UNITED STATES DISTRICT COURT
                                                                                     FILED
                                  FOR THE DISTRICT OF COLUMBIA                          AUG' 9 2mn
                                                                                           s District 8. Sankruptc~
                                                                                  c\etk, U. t'h District 01 ColumbIa
                                                                                  Coutts for e
                                                )
                         l
Kirell Francis Bettis,                          )
                                                )
                             Plaintiff,         )
                                                )
        v.                                      )       Misc. No.

United States Department of State,
                                                )
                                                )
                                                                           10 139b
                                                )
                             Defendant.         )
--------------------------)

                                          MEMORANDUM OPINION

        This matter is before the Court on consideration ofplaintiffs application to proceed in

forma pauperis. The application will be denied pursuant to 28 U.S.c. § 1915(g).

        Pursuant to the Prison Litigation Reform Act ("PLRA"), a prisoner may not proceed in

forma pauperis ("IFP") if while incarcerated he has filed at least three prior cases that were

dismissed as frivolous, malicious, or for failure to state a claim. 28 U.S.c. § 1915(g); see Smith

v. District of Columbia, 182 F.3d 25,29 (D.C. Cir. 1999). "This section is referred to as the

'three strikes' rule." Ibrahim v. District of Columbia, 463 F.3d 3,6 (D.C. Cir. 2006) (citing

Ibrahim v. District of Columbia, 208 F.3d 1032, 1033 (D.C. Cir. 2000». Review of court

records reveals that plaintiff has accumulated four strikes. See Bettis v. Blackstone, No.1 :08-cv-

01561 (E.D. Cal. Sept. 11,2009) (dismissing action with prejudice for failure to state a claim

under 42 U.S.c. § 1983); Taylor v. Paulson, No. 2:09-cv-01544 (C.D. Cal. Apr. 13,2009)


               It appears that plaintiff uses more than one name, including Kirell Taylor and
Kirell Francis Bettis.

                                                    1
         (denying IFP and dismissing complaint as frivolous); Taylor v. Walsh, No. 3:0S-cv-01147 (N.D.

         Cal. May 18, 200S) (denying IFP as moot and dismissing action for failure to state a claim upon

         which relief can be granted); Taylor v. United States, No. 2:02-cv-OS07l (C.D. Cal. Feb. 14,

         2003) (denying IFP and dismissing complaint as frivolous).

                There is an exception to the three strikes rule for a prisoner who shows that he "is under

         imminent danger of serious physical injury" at the time he files suit. 28 U.S.c. § 19l5(g). Here,

         because plaintiff has accumulated four strikes, he may proceed in forma pauperis only ifhe

         qualifies under this imminent danger exception. See Ibrahim, 463 F .3d at 6. To make this

         determination, the Court looks to the complaint, construes it liberally and accepts its factual

         allegations as true. See id. (citation omitted). The Court has reviewed the complaint and

         concludes that plaintiff does not demonstrate an imminent danger of serious physical injury.

         Rather, its allegations pertain to plaintiffs desire to formally renounce his United States

         citizenship. See CompI. at 4-S, 8.

                Accordingly, the Court will deny plaintiffs application to proceed informa pauperis

         under 28 U.S.C. § 19l5(g). An Order accompanies this Memorandum Opinion.




         DATE:~.I;(I!2O(O




                                                          2


     I
f'